DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the application and examined herein.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 11 are indefinite because the claims do not clearly define the structural limitations of a “business system” or a “safety system”. The claims merely recite various structures of the nuclear reactor are “constructed” as a “business system” or a “safety system”. However, the skilled artisan would be unable to determine the structure required of the reactivity control system, decay heat removal system, fission product retention system, and containment structures in order to be constructed as either a business system or a safety system. It is unclear what structural feature constitutes the difference (if any) between the business system and the safety system. Further, the specification fails to disclose a structural difference between a “business system” and a “safety system”. As best understood, a “business system” and a “safety system” differ in name only. 

For the reasons noted above, the claims do not allow the public to be sufficiently informed of what would constitute infringement. Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
Claims 11-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2013/0156143 (“Bingham”).

Regarding claim 11, Bingham teaches (see Fig. 5) a first containment structure (22) surrounding a nuclear reactor vessel (12), and a second containment structure (32) surrounding the first containment structure. 

Regarding claim 12, Bingham further discloses wherein the first containment structure comprises reinforced concrete ([0018]).

Regarding claims 15-16, Bingham further discloses wherein the second containment structure comprises steel reinforced concrete ([0020]).

Regarding claim 17, Bingham further discloses wherein the first containment structure and the second containment structure are decoupled from one another (Fig. 5; first containment structure 22 is a separate, and distinct structure from second containment structure 32).

Claim Rejections - 35 USC § 103
Claim 11, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Official Notice.

Claim 11 is directed to mere duplication of parts (containment structures). 
The examiner takes official notice that a nuclear reactor vessel is a conventional component of a conventional prior art nuclear reactor. The examiner also takes official notice that a “containment structure” is legally required for a conventional nuclear reactor. The skilled artisan would understand that having more than one containment structure would inherently enhance total containment. Although the conventional nuclear art may not specifically disclose two containment structures, mere duplication of containment structures has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to have equipped a nuclear reactor with two containment structures to enhance total containment. Providing two containment structures to enhance total containment is an expected result. Further, providing three containment structures to even further enhance total containment (which is also an expected result) would have also been obvious to the skilled artisan.

Claims 1-3, 5-10, 13, and 18-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2013/0156143 (“Bingham”) in view of “SSC Safety Classification and Performance Requirements for Advanced Non-LWRs” (“Redd”).

Regarding claims 1-3, Bingham discloses (see Fig. 5) a nuclear reactor, comprising:
a nuclear reactor core (14);
a reactor vessel (12), the nuclear core within the reactor vessel;
a reactivity control system ([0016]);
a decay heat removal system (40);
a fission product retention system ([0015]);
a first containment structure (22) surrounding the reactor vessel; and
a second containment structure (32) surrounding the first containment structure.

	Bingham appears to be silent as to whether the reactor structures are considered a business system or a safety system. However, Redd discloses that the categorization and design of various systems, structures, and components (“SSCs”) of a nuclear reactor as either a safety system (“safety-related”) or a business system (“non-safety-related”) may be determined by the reactor designer based on various classification processes (p. 1). For example, Redd discloses a process for classifying reactor SSCs including: reviewing licensing basis events (such as DBEs) and determining the function of each SSC in the prevention and mitigation of the licensing basis event, defining safety functions that are required to meet regulatory requirements, and selecting the SSCs to perform the required safety function (e.g., Fig. 1, pp. 4-5). 

It would have been well within the level of ordinary skill in the art to use a classification process, such as the process disclosed by Redd, in order to design and construct a reactor using a risk and performance-based approach to create safety systems specific to the reactor (e.g., Redd, pp. 1, 11). Therefore, it would have been obvious to a POSA to categorize, and accordingly construct, the various reactor systems, structures, and components of Bingham as a “business system” or a “safety system” based on the design parameters of the reactor. The skilled artisan would be capable of reviewing licensing basis events, determining the function of the containment structures in the prevention and mitigation of the licensing basis event, defining safety functions, and selecting the first containment structure and the second containment structure to perform the required safety functions. 

Regarding claims 5-6, Bingham discloses wherein the second containment comprises steel-reinforced concrete ([0020]). 

Regarding claims 7 and 19, Bingham discloses wherein the first containment structure defines a first volume and the second containment structure defines a second volume greater than the first volume (Fig. 5). Bingham appears to be silent as to the ratio of the second volume to the first volume. However, it would have been obvious to a POSA to have the second volume at least 1.5 times greater than the first volume since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. The skilled artisan would recognize that the second containment structure would need to be able to contain the first containment structure and that a larger second containment structure volume would allow for a greater build-up of gases and fluids in the event of an accident. Thus, further modification of Bingham’s reactor and safety system to have a second volume at least 1.5 times greater than the first volume would have been obvious to a POSA. 

Regarding claims 8-10 and 20, Bingham discloses wherein the first containment structure defines a first volume and the second containment structure defines a second volume greater than the first volume (Fig. 5). Bingham appears to be silent as to the ratio of the second volume to the first volume. However, it would have been obvious to a POSA to have the ratio of the second volume to the first volume greater than 50 since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. The skilled artisan would recognize that the second containment structure would need to be able to contain the first containment structure and that a larger second containment structure volume would allow for a greater build-up of gases and fluids in the event of an accident. Thus, further modification of Bingham’s reactor and safety system to have a ratio of the second volume to the first volume be greater than 50 would have been obvious to a POSA. 

As discussed above, Bingham teaches claim 11. Regarding claim 13/11, Bingham appears to disclose that the first containment structure comprises a sealed steel structure ([0018]). Regardless, a POSA would have found it obvious to have sealed Bingham’s first containment for the predictable advantage of containing dangerous radioactive gases and materials therein, thereby preventing the escape of the radioactive material to the atmosphere. 

As discussed above, Bingham teaches claim 11. Regarding claim 18/11, Redd discloses safety-related classified SSCs are designed to mitigate design basis accidents (Fig. 1, Table 1). As discussed above, it would have been well within the level of ordinary skill in the art to design and construct a reactor using a classification process, such as the process disclosed by Redd, and classify and accordingly construct the first containment structure and second containment structure of Bingham as safety-related, thereby designing the containment structures to perform functions to mitigate design basis accidents (Fig. 1, p. 2). The skilled artisan would be capable of reviewing licensing basis events, determining the function of the containment structures in the prevention and mitigation of the licensing basis event, defining safety functions, and selecting the first containment structure and the second containment structure as the safety system to perform the required safety functions and mitigate design basis accidents.

Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bingham in view of Redd as applied to claim 1 above, and further in view of US Patent No. 4,175,005 (“Harstead”).

Regarding claim 4, Bingham does not appear to specifically disclose that the air-tight steel structure is surrounded by concrete.

For reasons discussed above (with regard to claim 13), it would have been obvious to a POSA to have had Bingham’s first containment structure comprise a sealed steel structure.

Harstead discloses (see Fig. 1) a containment structure comprising an air-tight steel structure (1) surrounded by concrete (4). Harstead discloses the concrete provides radiation shielding and the combined steel and concrete containment structure act together in resisting all applied loads, while requiring less materials (1:14-33). 

It would have been obvious to a POSA to further modify the reactor of Bingham in view of the containment structure of Harstead for the benefits thereof. Thus, modification of Bingham’s reactor to enhance the strength of the containment while reducing material costs (by providing an air-tight steel structure surrounded by concrete), as suggested by Harstead, would have been obvious to a POSA. 

Claim 14, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bingham in view of Redd as applied to claim 13 above, and further in view of US Publication No. 2016/0336081 (“Sato”).

Regarding claim 14, Bingham discloses accessing an interior portion of the first containment structure ([0017]), but does not appear to specifically disclose an airlock.

Sato discloses (see Fig. 9) a first containment structure (3) and a second containment structure (100) surrounding the first containment structure, the first containment structure comprising an airlock (36) to provide access to an interior portion of the first containment structure ([0010]).

Sato further discloses the airlock provides access to the interior of the containment vessel while providing pressure resistance and leak tightness ([0010]). It would have been obvious to a POSA to include an airlock, as suggested by Sato, on the first containment structure of the modified Bingham for the benefits thereof. Thus, modification of Bingham to provide a leak-tight access point into the containment vessel, as suggested by Sato, would have been obvious to a POSA. 

Response to Arguments
Applicant’s arguments and amendments filed 07/26/2022 have been fully considered and are partially persuasive.

Applicant’s amendments to the drawings overcome the drawing objections of record. 

Applicant’s amendments to the claims overcome some, but not all, of the 35 U.S.C. 112(b) rejections, the remaining rejections repeated above. 

Applicant argues “the specification adequately describes the differences between a business system and a safety system, and that one of ordinary skill in the art would readily understand the differences in these terms” (Remarks, p. 7). However, as discussed in the Non-Final Rejection dated 05/05/2022 (see para. 7) and further above, both the claims and the specification merely describe these systems functionally. There is no disclosed structural difference between a “business system” and a “safety system”. Applicant has not provided sufficient support that the skilled artisan would be able to determine the structure(s) required of the various reactor systems in order for the systems to be distinguished as either a “business system” or a “safety system”. For example, it is unclear how a reactivity control system constructed as a “business system” differs in structure from a reactivity control system constructed as a “safety system”. 

Regarding the 35 U.S.C. 102 rejections, Applicant argues Bingham does not disclose the features of claim 11 because Bingham’s description is “replete with a discussion of the claimed EGGS, which is taught to be a safety system” (Remarks, pp. 8-9). The examiner respectfully disagrees. Furthermore, Applicant has not provided sufficient evidence that the introduction of an emergency core cooling system (“EGGS”) would materially change the characteristics of applicant’s invention. Therefore, Applicant’s arguments regarding the 35 U.S.C. 102 rejections are not persuasive.

Regarding the 35 U.S.C. 103 rejections, Applicant argues “the recited configuration of a nuclear reactor, including the designed safety systems, has never before been disclosed and is not merely a duplication of a containment structure” (Remarks, pp. 10-11). The examiner respectfully disagrees. As discussed in paragraph 21 of the Non-Final Rejection, mere duplication of containment structures, as recited in claim 11, has no patentable significance unless a new and unexpected result is produced. Providing two containment structures would not produce a new and unexpected result. Such an arrangement would provide the expected result of enhanced radioactive containment. Further, as discussed in the Non-Final Rejection and further above, Bingham shows it was well-known in the art before the effective filing date to have a duplication of containment structures.  

Applicant further argues “[t]he combination of Redd with Bingham, at best, results in establishing design criteria for Bingham’s disclosed EGGS as a safety related system” (Remarks, p. 11). The examiner respectfully disagrees. As stated by Applicant (Remarks, p. 11), Redd describes classifying reactor components as safety-related (the claimed “safety system”) and non-safety related (the claimed “business system”) (p. 1). The skilled artisan, in view of Redd, would be capable of classifying the various components of Bingham as business systems or safety systems and constructing the systems accordingly. Utilizing Redd’s classification approach would provide the predictable advantage of constructing a reactor using a risk and performance-based approach to create safety systems specific to the reactor (Redd, pp. 1, 11). 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

RCE Eligibility
	Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114. Filing an RCE helps to ensure entry of an amendment to the claims, specification, and/or drawings.
 
Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                         
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646